PER CURIAM.
Maria Luisa Quevedo appeals the district court’s order granting the defendants’ motion for summary judgment in this employment discrimination action. Quevedo alleged that the defendants discriminated against her by failing to promote her because of her race and national origin. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Quevedo v. Rumsfeld, No. CA-02-806FNS (D.Md. Feb. 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.